PER CURIAM:
By way of the attached Opinion and Order of the Supreme Court of Kentucky, dated April 26, 2001, respondent was suspended from the practice of law in that state for six months.1 On June 28, 2001, the Clerk of this Court sent respondent a letter via certified mail to the address listed with the South Carolina Bar and the Kentucky Bar Association notifying respondent that, pursuant to Rule 29(d), RLDE, Rule 413, SCACR, he had thirty (30) days in which to inform the Court of any claim he might have that a six month suspension in this state is not warranted and the reasons for any such claim. A copy of the letter was also sent to Timothy Denison, Esquire, counsel for respondent in the matter before the Supreme Court of Kentucky, via certified mail. See Rule 29(b), RLDE, Rule 413, SCACR. The letter to respondent was returned unclaimed. The letter to Mr. Denison was signed for but the Court has not received a response from respondent or from Mr. Denison on respondent’s behalf.
*2Finding a sufficient attempt has been made to serve notice on respondent, and finding none of the factors in Rule 29(d), RLDE, Rule 413, SCACR, present in this matter, we hereby suspend respondent from the practice of law in this state for six months, retroactive to April 26, 2001, the date of the Opinion and Order of the Supreme Court of Kentucky. Within fifteen (15) days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR.
DEFINITE SUSPENSION.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.

. On September 3, 1998, the Supreme Court of Kentucky suspended respondent from the practice of law in Kentucky for thirty days. James v. Kentucky Bar Ass’n, 973 S.W.2d 844 (Ky.1998). This Court imposed the same sanction in this state. In the Matter of James, 333 S.C. 59, 508 S.E.2d 28 (1998). The Kentucky Supreme Court suspended respondent for one year, with a concurrent sixty day suspension, on March 23, 2000. James v. Kentucky Bar Ass’n, 13 S.W.3d 925 (Ky.2000). A reciprocal one-year suspension, retroactive to the date of the Opinion and Order of the Kentucky Supreme Court, was imposed by this Court. In the Matter of James, 342 S.C. 17, 535 S.E.2d 911 (2000).